997 So. 2d 524 (2009)
Rick CARDONA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1926.
District Court of Appeal of Florida, Fourth District.
January 5, 2009.
*525 Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
FARMER, J.
Defendant was on trial for aggravated battery with a deadly weapon and misdemeanor battery. He claimed self defense. He sought to adduce testimony that the same persons involved in the altercation that was the subject of the criminal charges on trial had, on a previous occasion, also attacked him. The trial judge sustained the State's objection that this evidence would be irrelevant.
The Florida Evidence Code defines relevant evidence as "evidence tending to prove or disprove a material fact." § 90.401, Fla. Stat. (2007). It also provides that "all relevant evidence is admissible." § 90.402, Fla. Stat. (2007). Section 776.012 authorizes the use of non-deadly force against another when the defendant "reasonably believes that such conduct is necessary to defend himself or herself or another against the other's imminent use of unlawful force." § 776.012, Fla. Stat. (2007). Defendant's proffered testimony was relevant to show that his belief in the necessity of defending himself against the persons involved in the present altercation was reasonable.
Reversed for new trial.
GROSS, C.J. and SHAHOOD, J., concur.